 1                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11 JUAN CANIZALES CONDE,                      Case No. CV 20-5302-MWF (MRWx)
   individually and on behalf of all others
12 similarly situated,
                                              ORDER GRANTING JOINT
13
                       Plaintiff,             STIPULATION REGARDING
14                                            DECERTIFICATION AND
                                              DISMISSAL
15 v.
16
   CITY COMPASSIONATE
                                              JUDGE: Hon Michael W. Fitzgerald
17 CAREGIVERS, INC., a California
   corporation,                               CTRM: 5A
18
19               Defendant.

20
21
22
23
24
25
26
27
28
                   ORDER GRANTING JOINT STIPULATION REGARDING
                         DECERTIFICATION AND DISMISSAL
 1                                       ORDER
 2        Pursuant to the Stipulation of Plaintiff Juan Canizales Conde (“Plaintiff”) and
 3 Defendant City Compassionate Caregivers, Inc., (“Defendant”), and good cause
 4 being shown thereby, it is hereby ORDERED that:
 5        1.     Conditional certification of Plaintiff’s proposed Class is withdrawn and
 6 the proposed Class is hereby decertified; and
 7        2.     Plaintiff’s claims are dismissed pursuant to Federal Rule of Civil
 8 Procedure 41(a)(1)(A) without prejudice to members of the conditionally certified
 9 Class’s right to bring claims.
10        IT IS SO ORDERED.
11
12 Dated: June 23, 2021
13                                                 MICHAEL W. FITZGERALD
                                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -2-
                   ORDER GRANTING JOINT STIPULATION REGARDING
                         DECERTIFICATION AND DISMISSAL
